F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    BENITO JEROME BOWIE,

                Plaintiff - Appellant,

    v.                                                   No. 01-6271
                                                   (D.C. No. 00-CV-1711-C)
    RON MITCHELL; ROBERT A.                            (W.D. Oklahoma)
    RAVITZ; CAROLYN RICKS; TIM
    WILSON; OKLAHOMA CITY
    POLICE DEPARTMENT; THE
    OKLAHOMA BAR ASSOCIATION;
    COUNCIL ON JUDICIAL
    COMPLAINTS,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before HENRY , Circuit Judge, BRORBY , Senior Circuit Judge, and        BRISCOE ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Benito Jerome Bowie appeals from the district court’s order

dismissing his civil rights complaint, which he brought pursuant to 42 U.S.C.

§ 1983. Bowie is currently serving life sentences for two first degree murder

convictions. See Bowie v. State , 906 P.2d 759 (Okla. Crim. App. 1995)

(affirming Bowie’s conviction but reversing and remanding his death sentence in

first degree murder of victim Eric Douglas Dunn);    Bowie v. State , 816 P.2d 1143

(Okla. Crim. App. 1991) (affirming Bowie’s conviction in first degree murder of

victim Melvin Traylor). In this action, he sued a variety of persons involved in

obtaining these convictions, including an investigating officer, two public

defenders, and a presiding trial judge. He also sued various persons and agencies

within the state of Oklahoma whose investigation of the conduct underlying his

convictions proved unsatisfactory to him.

       In a well-reasoned report and recommendation, a federal magistrate judge

assigned to this case determined that all of Bowie’s claims were barred under one

or more of the following theories: failure to state a claim; absolute immunity

(judicial and testimonial); Eleventh Amendment immunity; lack of standing; and

the statute of limitations. He further declined to exercise jurisdiction over any




                                           -2-
state law claims stated in the complaint. The district court adopted the magistrate

judge’s report and recommendation and dismissed the complaint.

       We review de novo the district court’s dismissal of Bowie’s complaint on

each of the above theories.    See, e.g., McDonald v. Kinder-Morgan, Inc.       , 287 F.3d

992, 997 (10th Cir. 2002) (failure to state a claim);     Scott v. Hern , 216 F.3d 897,

908 (10th Cir. 2000) (absolute immunity);        Joseph A. ex rel. Wolfe v. Ingram   , 275

F.3d 1253, 1259 (10th Cir. 2002) (Eleventh Amendment immunity);             Faustin v.

City & County of Denver , 268 F.3d 942, 947 (10th Cir. 2001) (standing);          Laurino

v. Tate , 220 F.3d 1213, 1216 (10th Cir. 2000) (statute of limitations). Upon our

review of the record, the briefs   1
                                       and the applicable law pursuant to these

standards, we have determined that Bowie’s complaint was properly dismissed.




1
        Appellees filed a total of three response briefs. Two of these briefs were
filed by individual parties. These parties were required by 10th Cir. R. 31.3(B) to
provide “a certificate plainly stating the reasons why the separate brief is
necessary.” The Oklahoma Bar Association did not provide a certificate;
however, it was excused from this requirement by Rule 31.3(D), which exempts
government entities. Police Chief Berry’s brief includes a 31.3(B) certificate,
which simply states that a separate brief was necessary because the alleged
liability of each defendant and the consequent dismissal were reached on a
“different basis.” Berry Resp. Br. at 12. None of these briefs even approached
the page limit for an appellee’s brief. We see no good reason why appellees
could not have filed a single brief, and thereby spared this court the effort of
reading three separate, repetitive appellees’ briefs.  See 10th Cir. R. 31.3(A).

                                              -3-
      The judgment of the United States District Court for the Western District of

Oklahoma is therefore AFFIRMED for substantially the same reasons articulated

in the district court’s order of dismissal dated July 3, 2001, and the magistrate

judge’s report and recommendation of May 14, 2001. The mandate shall issue

forthwith.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                         -4-